Case 1:20-cv-17452-RMB-AMD Document 10-2 Filed 03/22/21 Page 1 of 1 PageID: 34




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 SUPERIOR MEDICAL RESPONSE INC. )
                                 )
                 Plaintiff       )
                                 )
      v.                         )                     Case 1:20-cv-17452-RMB-AMD
                                 )
 CAPITOL SPECIALTY INSURANCE INC.)
                                 )
                 Defendant       )
                                 )
                                 )


                                       PROPOSED ORDER

         Upon consideration of Defendant’s Motion to Join Additional Party to Counterclaim, the

 accompanying brief, any opposition thereto, and the entire record herein, it is by the Court this day

 of _____________ , 2021,

         ORDERED that the Motion is hereby GRANTED on the grounds set forth in the Motion

 and accompanying brief; and it is,

         FURTHER ORDERED that ModivCare LLC, formerly known as LogistiCare Inc.

 (“LogistiCare”), is joined as a defendant to the counterclaim set upon Defendant’s answer in this

 action; and it is,

         FURTHER ORDERED that the Clerk of Court shall issue a summons to be served on

 LogistiCare as required by the Federal Rules of Civil Procedure.

         SO ORDERED.


                                               MAGISTRATE JUDGE ANN MARIE DONIO
                                               U.S. District Court for the District of New Jersey
